In a proceeding to probate the decedent’s last will and testament, the petitioner appeals from so much of a decree of the Surrogate’s Court, Kings County, dated March 15, 1962, admitting the will to probate, as allowed a fee of $400 to the special guardian for an infant distributee, for services rendered by such guardian in the proceeding. Decree modified on the facts by reducing to $200 .the allowance to the special guardian. As so modified, decree, insofar as appealed from, affirmed, without costs. In view of the value of the estate and the services rendered, the allowance of $400 was excessive. Beldock, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur.